 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1204 
In the House of Representatives, U. S.,

March 24, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4899) making emergency supplemental appropriations for disaster relief and summer jobs for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4899) making emergency supplemental appropriations for disaster relief and summer jobs for the fiscal year ending September 30, 2010, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
 
Lorraine C. Miller,Clerk.
